United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3215
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Mark Anderson,                          *
                                        *       [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: March 10, 2004
                                Filed: March 16, 2004
                                 ___________

Before RILEY and MELLOY, Circuit Judges, and ERICKSON,1 District Judge.
                            ___________

PER CURIAM.

       Mark Anderson (Anderson) was convicted of being a felon in possession of
firearms in violation of 18 U.S.C. § 922(g)(1) (2000). The district court2 sentenced
Anderson to 24 months imprisonment and three years of supervised release. On
appeal, Anderson contends the district court erred in finding the firearms were not


      1
       The Honorable Ralph R. Erickson, United States District Judge for the District
of North Dakota, sitting by designation.
      2
       The Honorable Scott O. Wright, United States District Judge for the Western
District of Missouri.
possessed “solely for lawful sporting purposes,” U.S.S.G. § 2K2.1(b)(2), and in
denying him a sentencing reduction to a base offense level of six. We affirm.

       Section 2K2.1(b)(2) provides, “[i]f the defendant . . . possessed all ammunition
and firearms solely for lawful sporting purposes or collection, and did not unlawfully
discharge or otherwise unlawfully use such firearms or ammunition,” then the base
offense level is reduced to six. Anderson bears the burden of proving a reduction in
his base offense level is warranted. United States v. Ramirez-Rios, 270 F.3d 1185,
1187 (8th Cir. 2001). “We review the district court’s finding regarding [a
defendant’s] purpose in possessing the firearms for clear error.” United States v.
Truelson, 169 F.3d 1173, 1174 (8th Cir. 1999). In determining whether the reduction
should apply, a district court examines “[r]elevant surrounding circumstances[,]
includ[ing] the number and type of firearms, the amount and type of ammunition, the
location and circumstances of possession and actual use, the nature of the defendant’s
criminal history . . . , and the extent to which possession was restricted by local law.”
U.S.S.G. § 2K2.1, cmt. n.10.

       On December 18, 2002, a Green County, Missouri, sheriff’s deputy initiated
a traffic stop of Anderson’s truck after the deputy observed Anderson’s truck roll
through a stop sign. During the course of the traffic stop, the deputy discovered three
concealed and loaded firearms–a .22 rifle, a 20-gauge shotgun, and a .357 Magnum
revolver–inside Anderson’s truck in violation of Missouri law. The .357 revolver
was located in a holster tucked between the seat and wheel well compartment and was
concealed from view. This same firearm was registered as having been previously
confiscated by law enforcement during a police shootout in which Anderson was
wounded and arrested.

      At the sentencing hearing, the deputy testified Anderson was cooperative when
stopped, telling the deputy he had firearms in the truck, he was a convicted felon, and
he and his daughter were going target shooting at a friend’s house. The deputy

                                           2
further discovered inside Anderson’s truck six .357 rounds and eleven .22 rounds, but
found no additional ammunition for the 20-gauge shotgun or any evidence of target
shooting, such as paper targets, clay pigeons, or tin cans. Based on the quantity of
ammunition recovered, the deputy estimated the ammunition would provide two to
three minutes of slow target shooting. The deputy also testified that, over the past
eight years, he had frequently patrolled the area where the traffic stop occurred and
had no knowledge of a shooting range located in the area.

        The district court determined the .357 revolver was illegally concealed in the
truck, thereby rendering Anderson ineligible for a section 2K2.1(b)(2) reduction. The
court also stated it did not believe Anderson’s testimony regarding the possession and
intended use of the firearms. Based on evidence adduced at sentencing, including
Anderson’s three prior convictions for firearm offenses, his possession of firearms
during two additional encounters with law enforcement, and the firearms discovered
in this stop, with minimal ammunition and no targets, we conclude the district court
did not clearly err in finding (1) Anderson’s testimony is incredible; and (2) Anderson
is ineligible for a base offense reduction pursuant to section 2K2.1(b)(2).

      Accordingly, we affirm Anderson’s sentence. See 8th Cir. R. 47B.
                     ______________________________




                                          3